Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 3-4, 6-11, 13-16 and 19-24 are pending in this application.
Claims 1, 3-4, 6-11, 13-16 and 19-24 will presently be examined to the extent that they read on the elected invention Group I and the expanded elected species acetylshikonin1 or dichlone.  It is noted for the record that Group I was set forth in the Office action of 3/9/2021 as being drawn to a plant stress tolerance-inducing agent comprising a compound of the “general formula (I)” other than 2-methyl-1,4-naphthoquinone, and a method for reducing rice quality loss comprising “using” said agent.  
Allowable subject matter: previous indication of allowability of subject matter of claims 10 and 11, wherein the method is directed to reducing rice quality loss comprising applying to a rice plant acetylshikonin in an amount effective to reduce rice quality loss is reiterated.  Presently, there is no claim limited to such subject matter, so no claim can be indicated as being allowable at this time.  
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



(1) Claim 3 has been amended to recite “wherein the compound is and an alkannin compound.” (bold emphasis added).  What is confusing about this amendment is that the Markush language “selected from the group consisting of” was deleted so that the result seems to convey a mixture of all the recited compounds due to the “and an alkannin compound.”  This seems to be in conflict with “the compound is” language of claim 3 and independent claim 1, which does not appear to encompass such a mixture.  
(1A) New claim 20 has a similar problem in that it appears to read on a mixture of all the recited compounds.  This appears to be in conflict with “the compound is” language of claim 20 and independent claim 19, which does not appear to encompass such a mixture.   
(2) Claim 21 recites at line 3 “ofdeoxyshikonin.”  There is a space missing between the “f” and “d.”  
(3) Claim 22 depends on independent claim 19 and recites “the stress” but this term lacks antecedent basis because claim 19 does not recite “stress.”  Dependent claim 23, which depends on claim 22, has the same issue because it ultimately refers back to independent claim 19.  The metes and bounds of claims 22 and 23 are indefinite because it is not clear how “the stress” feature is to modify the claimed invention, e.g., is the plant currently under the claim-recited stress or is it a preventive or intended use recitation?  
(4) Independent claim 19 is directed to a method for reducing rice quality loss, so its application step of “applying … to a plant capable of growing in a high temperature exceeding 25°C” must be interpreted to mean that the “plant” is a rice plant.  However, dependent claim 24 recites plants that are not rice plants, such as for example plants of the order Brassicales, plants of the order Fabales, etc.  Claim 24 is thus confusing when read in view of claim 19.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 3-4, 6-9, and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawakami et al.
	Kawakami et al. explicitly disclose acetylshikonin – it was purchased from Tokyo Kasei Kogyo Co., Ltd. (page 1266).  2.5 to 10 μM concentration of acetylshikonin is further disclosed (Figure 4 on page 1268).  
	Independent claim 1 is directed to a plant stress tolerance-inducing agent comprising as active ingredient a compound, which is inclusive of acetylshikonin, 
the elected species and thus the species under examination here.  It is important to emphasize that claim 1 and claims dependent thereon are not method claims, so method claim language does not materially change what is being claimed, the agent.  Kawakami’s explicit disclosure of acetylshikonin as a known compound and a known liquid formulation anticipates the claims.  The rejected claims are readable on acetylshikonin per se or a composition comprising acetylshikonin.  Under this fact situation, it is not required that the prior art further discloses acetylshikonin’s activity that Applicant claims in this application.  A compound and its properties cannot be separated, so the prior art acetylshikonin would necessarily possess the plant stress tolerance-inducing property that Applicant asserts in claims 1, 3-4, 6-9, and 13-16.  
	Claim 1 has been amended to specify that the claimed agent is “for treatment of a plant” and the compound of formula (I) “induces plant stress tolerance induction by induction of a heat shock protein expression.”  However, what is ultimately being claimed is the agent, which is a composition.  The amendatory phrase “for treatment of a plant” is an intended use recitation, and it fails to distinguish over the prior art because 
	For these reasons, the claims are anticipated by Kawakami et al.
	Applicant’s arguments relative hereto, filed on 10/20/2021, have been given due consideration but they were deemed unpersuasive.  Applicant argues that Kawakami 2   Consequently, Applicant’s own disclosure is conclusive evidence that Kawakami’s acetylshikonin, in particular Kawakami’s 2.5 to 10 μM concentration of acetylshikonin, would necessarily possess the property claimed herein.    
	Applicant also argues, “There is no motivation for a skilled artisan to take the disclosure of Kawakami [ ] and create the composition or methods of the instant claims.”  This is an erroneous argument for an anticipation ground of rejection under 35 U.S.C. 102(a)(1), because motivation is a rationale for obviousness, not anticipation.     
	For these reasons, this ground of rejection must be maintained.  

Claims 1, 3-4, 6-9, and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2008/0311228).  
Kim et al. explicitly disclose acetylshikonin in various formulations, which can be present in concentration of 0.001 to 50 wt% (paragraph 37).  Example 1 discloses water, ethanol, or hexane extract of a plant that contains acetylshikonin, Lithospermum erythrohizon (paragraphs 7, 55-58).  Pure acetylshikonin is also explicitly disclosed (Example 2).  Powders, solutions, and liquid formulations are explicitly disclosed (paragraphs 81-84, 93-102).  
Independent claim 1 is directed to a plant stress tolerance-inducing agent comprising as active ingredient a compound, which is inclusive of acetylshikonin, 
the elected species and thus the species under examination here.  It is important to emphasize that claim 1 and claims dependent thereon are not method claims, so method claim language does not materially change what is being claimed, the agent.  Kim’s explicit disclosure of acetylshikonin as a known compound and a known powder or liquid formulation anticipates the claims.  The rejected claims are readable on acetylshikonin per se or a composition comprising acetylshikonin.  Under this fact situation, it is not required that the prior art further discloses acetylshikonin’s activity that Applicant claims in this application.  A compound and its properties cannot be separated, so the prior art acetylshikonin would necessarily possess the plant stress tolerance-inducing property that Applicant asserts in claims 1, 3-4, 6-9, and 13-16.  
	Claim 1 has been amended to specify that the claimed agent is “for treatment of a plant” and the compound of formula (I) “induces plant stress tolerance induction by induction of a heat shock protein expression.”  However, what is ultimately being claimed is the agent, which is a composition.  The amendatory phrase “for treatment of a plant” is an intended use recitation, and it fails to distinguish over the prior art because the prior art acetylshikonin does not change based on what it is used for.  As such, the prior art acetylshikonin, which is identical to Applicant’s acetylshikonin, can be used for the same purpose as claimed herein because the compounds are identical.  The prior art acetylshikonin would necessarily possess the same property that Applicant now claims for acetylshikonin because the prior art compound is identical to Applicant’s compound.  Again, a compound and its properties are inseparable.  Claims 6 and 13 further specify that stress is at least one stress such as temperature stress, osmotic stress, pathoglogical stress, and others; however, what is ultimately being claimed is the agent comprising acetylshikonin.  The prior art acetylshikonin would necessarily possess the same property that Applicant now claims for acetylshikonin because the prior art compound is identical to Applicant’s compound.  Claims 7 and 14 further specify that the stress is high-temperature stress, osmotic stress and/or light stress, and the plant is a plant expressing a heat shock protein; however, what is ultimately being claimed is the agent comprising acetylshikonin.  The prior art acetylshikonin would necessarily possess the same property that Applicant now claims for acetylshikonin because the prior art compound is identical to Applicant’s compound.  Similarly, claims 8-9 and 15-16 further specify additional features, but the claims are still directed to the agent comprising acetylshikonin, and the prior art acetylshikonin would necessarily possess the same property that Applicant now claims for acetylshikonin because the prior art compound is identical to Applicant’s compound.  
	For these reasons, the claims are anticipated by Kim et al. 
	Applicant’s arguments relative hereto, filed on 10/20/2021, have been given due consideration but they were deemed unpersuasive.  Applicant argues that “Kim does not teach or suggest treating a plant to induce stress, such as by expression of a heat shock protein” and thus “Kim does not teach or suggest every element of claim 1 (emphases in the original).  The Examiner could not disagree more.  The rejected claims are composition claims, not method claims, so when the prior art teaches the same exact composition, the same property would necessarily be present in the prior art composition.  The amendatory phrase “for treatment of a plant” is an intended use recitation and it fails to distinguish over the prior art for the reasons stated previously in this Office action.  Applicant’s specification paragraph 27 discloses that the plant stress tolerance-inducing agent may be “any of solid formulations and liquid formulations,” which can be further diluted.  Specification paragraph 28 discloses that 0.001 μM to 1000 mM concentration of invention compounds is preferred.  0.001 μM to 1000 mM acetylshikonin, based on MW of 330.3 g/mole of acetylshikonin, is approximately 0.000000033% by weight to 33% by weight.  Thus, not only would Kim’s acetylshikonin necessarily possess the same property as Applicant’s acetylshikonin, Kim’s disclosure of 0.001 to 50 wt% acetylshikonin, which can be diluted, would also necessarily possess the same property as claimed herein.  
Applicant also argues, “There is no motivation for a skilled artisan to take the disclosure of … Kim … and create the composition or methods of the instant claims.”  This is an erroneous argument for an anticipation ground of rejection under 35 U.S.C. 102(a)(1), because motivation is a rationale for obviousness, not anticipation.     
	For these reasons, this ground of rejection must be maintained.  

Claims 1, 3-4, 6-9, and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 2005/0222258).  
	Wang discloses, “shikonin compounds are broadspectrum and effective antifungal drug” (paragraph 31).  Wang’s shikonin compounds preferably include acetylshikonin, which can be present from 0.0001 to 75 wt% (paragraphs 7, 10).  Wang’s shikonin compounds have activity against pathogenic Gram-positive and Gram-negative microorganisms (paragraph 11) and can prevent and treat microorganism infection in the human body, inflammation, tumor, hemorrhage, hematopathy (paragraphs 5-7).  A liquid formulation of acetylshikonin is disclosed (Example 4, paragraph 24, “Manufacture the injection of the above 7 shikonin compounds …”).  A mixture containing acetylshikonin (C) inhibited the growth of bacteria and a fungus (Table 1 and paragraphs 33-34).  See also claims 1-3, 5-10.  
Independent claim 1 is directed to a plant stress tolerance-inducing agent comprising as active ingredient a compound, which is inclusive of acetylshikonin, 
the elected species and thus the species under examination here.  It is important to emphasize that claim 1 and claims dependent thereon are not method claims, so method claim language does not materially change what is being claimed, the agent.  
Explicit disclosure of acetylshikonin as a known compound and a known antimicrobial by Wang anticipates the claims. The rejected claims are readable on acetylshikonin per se or a composition comprising acetylshikonin.  Under this fact situation, it is not required that the prior art further discloses acetylshikonin’s activity that Applicant claims in this application.  A compound and its properties cannot be separated, so the prior art acetylshikonin would necessarily possess the plant stress tolerance-inducing property that Applicant asserts in claims 1, 3-4, 6-9, and 13-16.  
	Claim 1 has been amended to specify that the claimed agent is “for treatment of a plant” and the compound of formula (I) “induces plant stress tolerance induction by induction of a heat shock protein expression.”  However, what is ultimately being claimed is the agent, which is a composition.  The amendatory phrase “for treatment of a plant” is an intended use recitation, and it fails to distinguish over the prior art because the prior art acetylshikonin does not change based on what it is used for.  As such, the prior art acetylshikonin, which is identical to Applicant’s acetylshikonin, can be used for the same purpose as claimed herein because the compounds are identical.  The prior art acetylshikonin would necessarily possess the same property that Applicant now claims for acetylshikonin because the prior art compound is identical to Applicant’s compound.  Again, a compound and its properties are inseparable.  Claims 6 and 13 further specify that stress is at least one stress such as temperature stress, osmotic stress, pathoglogical stress, and others; however, what is ultimately being claimed is the agent comprising acetylshikonin.  The prior art acetylshikonin would necessarily possess the same property that Applicant now claims for acetylshikonin because the prior art compound is identical to Applicant’s compound.  Claims 7 and 14 further specify that the stress is high-temperature stress, osmotic stress and/or light stress, and the plant is a plant expressing a heat shock protein; however, what is ultimately being claimed is the agent comprising acetylshikonin.  The prior art acetylshikonin would necessarily possess the same property that Applicant now claims for acetylshikonin because the prior art compound is identical to Applicant’s compound.  Similarly, claims 8-9 and 15-16 further specify additional features, but the claims are still directed to the agent comprising acetylshikonin, and the prior art acetylshikonin would necessarily possess the same property that Applicant now claims for acetylshikonin because the prior art compound is identical to Applicant’s compound.  
	For these reasons, the claims are anticipated by Wang et al. 
	Applicant’s arguments relative hereto, filed on 10/20/2021, have been given due consideration but they were deemed unpersuasive.  Applicant argues that “Wang does not mention or discuss a stress tolerance-inducing agent for a plant, nor does Wang discuss a plant stress tolerance-inducing agent that works by way of heat shock protein expression,” and thus “Wang does not teach or suggest every element of claim 1” (emphases in the original).  The Examiner cannot agree.  The rejected claims are composition claims, not method claims, so when the prior art teaches the same exact composition, the same property would necessarily be present in the prior art composition.  The amendatory phrase “for treatment of a plant” is an intended use recitation and it fails to distinguish over the prior art for the reasons stated previously in this Office action.  Applicant’s specification paragraph 27 discloses that the plant stress tolerance-inducing agent may be “any of solid formulations and liquid formulations,” which can be further diluted.  Specification paragraph 28 discloses that 0.001 μM to 1000 mM concentration of invention compounds is preferred.  0.001 μM to 1000 mM acetylshikonin, based on MW of 330.3 g/mole of acetylshikonin, is approximately 0.000000033% by weight to 33% by weight.  Thus, not only would Wang’s acetylshikonin necessarily possess the same property as Applicant’s acetylshikonin, Wang’s disclosure of 0.0001 to 75 wt% acetylshikonin, which can be diluted, would also necessarily possess the same property as claimed herein.  
Applicant also argues, “There is no motivation for a skilled artisan to take the disclosure of … Wang … and create the composition or methods of the instant claims.”  This is an erroneous argument for an anticipation ground of rejection under 35 U.S.C. 102(a)(1), because motivation is a rationale for obviousness, not anticipation.     
	For these reasons, this ground of rejection must be maintained.  

Claims 1, 3-4, 6-9, and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by The Agrochemicals Handbook.  
The Agrochemicals Handbook explicitly disclose dichlone (1,2-dichloro-1,4-naphthoquinone) as an agricultural fungicide, which is known for fungicidal control in field crops as well as fruits and vegetables (page A137).  Dichlone also has algicidal activity (id.).  Compatibility with most common fungicides is disclosed (the page after page A137, the first paragraph).   
	Independent claim 1 is directed to a plant stress tolerance-inducing agent comprising as active ingredient a compound, which is inclusive of dichlone, one of the species under examination here.  It is important to emphasize that the rejected claims here are not method claims, so method claim language does not materially change what is being claimed, the agent.  Explicit disclosure of dichlone as a known agricultural fungicidal compound anticipates the claims.  The rejected claims are readable on dichlone per se or a composition comprising dichlone.  Under this fact situation, it is not required that the prior art dichlone disclosure further disclose dichlone’s activity that Applicant claims in this application.  A compound and its properties cannot be separated, so the prior art dichlone would necessarily possess the plant stress tolerance-inducing property that Applicant asserts in claims 1, 3-4, 6-9, and 13-16.  	Claim 1 has been amended to specify that the claimed agent is “for treatment of a plant” and the compound of formula (I) “induces plant stress tolerance induction by induction of a heat shock protein expression.”  However, what is ultimately being claimed is the agent, which is a composition.  The amendatory phrase “for treatment of a plant” is an intended use recitation, and it fails to distinguish over the prior art because the prior art dichlone does not change based on what it is used for.  As such, the prior art dichlone, which is identical to Applicant’s dichlone, can be used for the same purpose as claimed herein because the compounds are identical.  The prior art dichlone would necessarily possess the same property that Applicant now claims for dichlone because the prior art compound is identical to Applicant’s compound.  Again, a compound and its properties are inseparable.  Claims 6 and 13 further specify that stress is at least one stress such as temperature stress, osmotic stress, pathoglogical stress, and others; however, what is ultimately being claimed is the agent comprising dichlone.  The prior art dichlone would necessarily possess the same property that Applicant now claims for dichlone because the prior art compound is identical to Applicant’s compound.  Claims 7 and 14 further specify that the stress is high-temperature stress, osmotic stress and/or light stress, and the plant is a plant expressing a heat shock protein; however, what is ultimately being claimed is the agent comprising dichlone.  The prior art dichlone would necessarily possess the same property that Applicant now claims for dichlone because the prior art compound is identical to Applicant’s compound.  Similarly, claims 8-9 and 15-16 further specify additional features, but the claims are still directed to the agent comprising dichlone, and the prior art dichlone would necessarily possess the same property that Applicant now claims for dichlone because the prior art compound is identical to Applicant’s compound.  Claim 4 is included here as selection of the compounds of claim 4 is not required.  
For these reasons, the claims are anticipated by The Agrochemicals Handbook.  
Applicant’s arguments relative hereto, filed on 10/20/2021, have been given due consideration but they were deemed unpersuasive.  Applicant argues that the cited reference “does not teach or suggest every element of claim 1, and does not mention heat shock protein expression.”  These arguments have already been addressed in the previous paragraphs of this ground of rejection.  It is maintained that prior art dichlone is the same exact compound as the currently claimed dichlone, so any property asserted by the instant claims would have been necessarily present in the prior art dichlone.  
Applicant also argues, “There is no motivation for a skilled artisan to take the disclosure of … The Agrochemicals Handbook … and create the composition or methods of the instant claims.  This is an erroneous argument for an anticipation ground of rejection under 35 U.S.C. 102(a)(1), because motivation is a rationale for obviousness, not anticipation.     
	For these reasons, this ground of rejection must be maintained.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 6-9, and 13-16, are rejected under 35 U.S.C. 103 as being unpatentable over The Agrochemicals Handbook in view of Walter et al. (US 2013/0217745) and Groth.3  
The Agrochemicals Handbook explicitly disclose dichlone (1,2-dichloro-1,4-naphthoquinone) as an agricultural fungicide, which is known for fungicidal control in field crops as well as fruits and vegetables (page A137).  Dichlone also has algicidal activity (id.).  Compatibility with most common fungicides is disclosed (the page after page A137, the first paragraph).   
Walter et al. disclose a synergistic composition for controlling phytopathogenic diseases of useful plants comprising a pyrazole compound + a second fungicide, which is inclusive of dichlone (paragraph 3, see dichlone in (B5) on page 1, right column, line 30; see also page 16, left column, lines 28-29, “dichlone (1052) + TX”; claims 1-2).  Control of fungal diseases in rice is disclosed (paragraphs 72, 82, 85). 
Groth discloses that if rice fungicide applications are delayed after the heading stage, significant yield and milling losses can occur that cannot be corrected by fungicide (third page).  Disease scouting is an important consideration for fungicide application timing, and application during booting, panicle differentiation, and heading stages is disclosed for rice treatment with a fungicide (pages 1-2).  
The Agrochemicals Handbook does not explicitly disclose “a plant stress tolerance-inducing agent for treatment of a plant” that induces plant stress tolerance induction by induction of a heat shock protein expression, but both The Agrochemicals Handbook and Walter et al. teach dichlone as an agricultural fungicide, which can be used in rice (Walter et al.), and Groth is evidence of fungicide application related prior art.   The rejected claims are readable on dichlone per se or a composition comprising dichlone, and the same exact compound (dichlone) is taught by the prior art for agricultural use; so any property possessed by Applicant’s dichlone would necessarily be possessed by the dichlone taught by the prior art.  
Claims 6-9 and 13-16 recite additional features, but they do not change what is ultimately being claimed, a composition comprising dichlone.  In claims 6-7 and 13-14, the claimed dichlone is not changed by method invention features such as what type of stress a plant can be induced to tolerate.  A compound and its properties are inseparable.  In claims 7 and 14, the claimed dichlone is not changed by whether a treated plant is a plant expressing a heat shock protein, because the treated plant is a method invention feature, not a composition invention feature.  Similarly in claims 8 and 15, the claimed dichlone is not changed by whether the plant is a plant of one classification order or another, because the treated plant is a method invention feature, not a composition invention feature.  In claims 9 and 16, further recitation of dichlone’s properties does not change the fact that the claims ultimately read on dichlone or a composition comprising dichlone, not a method invention that utilizes the dichlone.  
   Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, because every element of the invention and the claimed invention as a whole have been fairly disclosed or suggested by the teachings of the cited references.  
Applicant’s arguments relative hereto, filed on 10/20/2021, have been given due consideration, but they were deemed unpersuasive.  
First, Applicant argues that the prior art dichlone is a fungicide, so it acts on the fungi residing on the plant, whereas the dichlone of the instant claims acts on the plant itself.  This is a most unpersuasive argument.  The invention that is claimed reads on a dichlone per se or a composition comprising dichlone.  As explained above, this category of invention is not changed by intended use or method invention features.  Applicant fails to appreciate that the claims ultimately read on dichlone or a composition comprising dichlone.  An analogy is presented here to illustrate the situation:
Prior art
Hypothetical claims

Aspirin, known in 325 mg tablet form. 

1.  An agent for [any previously undisclosed use] comprising aspirin wherein aspirin induces 
[any previously undisclosed expression of protein by aspirin].

2.  The agent of claim 1 comprising 325 mg aspirin.  


  
Even though the prior art has absolutely no disclosure of the hypothetical claims’ new use and new mechanism/effect, the claimed invention reads on aspirin per se or a composition comprising aspirin; and under this fact situation, the prior art aspirin renders obvious the hypothetical claims.  Similarly in this application, the “agent comprising” dichlone as claimed is rendered obvious by the dichlone per se and dichlone composition taught by the cited prior art references.
Second, Applicant argues that the cited references do not teach or suggest induction of a plant heat shock protein expression.  However, the same exact compound, i.e. dichlone, is taught by the prior art for agricultural use, so any property possessed by Applicant’s dichlone would necessarily be possessed by the dichlone taught by the prior art.  It bears repeating that a compound and its properties are inseparable.  
Third, Applicant argues that there is no motivation for a skilled artisan to take the disclosure of the cited prior art references and create the composition of the instant claims.  Applicant adds that the Examiner has failed to provide a motivation or underlying reason why a skilled artisan would look at “this disparate collection of patents[,] documents and publications and produce the compound of claim 1.”  The Examiner cannot agree.  The claims ultimately read on dichlone or a composition comprising dichlone, and both The Agrochemicals Handbook and Walter et al. teach dichlone as an agricultural fungicide.  Thus, there is no motivation required to arrive at dichlone itself, and this should be sufficient to rebut Applicant’s arguments because the rejected claims read on dichlone per se or a composition comprising dichlone.  In the alternative, motivation to combine the teachings of the Agrochemicals Handbook, Walter et al., and Groth for controlling fungal infections in crop plants such as rice arises from Walter’s additional teachings of use in crop plants such as rice, application methods, formulations, and application amounts, and Groth’s teaching of rice fungicide application timing.  Thus, the motivation to combine the references is found in the cited references themselves.  
For these reasons, this ground of rejection must be maintained.  
Claims 10-11 and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over The Agrochemicals Handbook in view of Walter et al. (US 2013/0217745), Groth, ter Horst (US 2,349,772), and Ghadirnezhad et al.
Teachings of The Agrochemicals Handbook, Walter et al., and Groth are discussed above, and the discussion there are incorporated herein by reference.  
Additionally for the purpose of this ground of rejection, Walter et al. further disclose that the synergistic composition comprising a pyrazole compound + dichlone is combined at a mixing ratio of 2:1 to 1:2 as a “special preference” (paragraph 76), wherein the pyrazole compound is applied to useful plants, soil or seeds at 2 to 2000 g/ha, including 100 g/ha, 250 g/ha, 500 g/ha, 800 g/ha, 1000 g/ha, and 1500 g/ha, or the pyrazole compound is applied to seeds of such plants at 0.001 to 50 g per kg of seed and a second fungicide such as dichlone is applied to seeds of such plants at 0.001 to 50 g per kg of seed (paragraphs 74, 93).  Walter et al. teach formulating the pyrazole compound + second fungicide such as dichlone in concentration range of 0.01 to 90 wt%, including 5-70 wt% for concentrates, 0.01 to 20 wt% for use formulations, preferably 0.01 to 5 wt%, wherein the end user can dilute prior to use (paragraph 100).   
ter Horst is cited to further establish the properties of dichlone, which is referred to as “2,3-dichlor-1,4-naphthoquinone” (see columns 1-2; note the structure in column 1 does not show complete ring bonds but the chemical nomenclature clearly conveys dichlone).  Dichlone is disclosed as a seed protectant, “powerful fungicide,” insecticide, insect repellent, and plant growth stimulant (column 1, lines 3-6; column 2, lines 20-38; claims 1-4).  Seed application is exemplified at 0.25% weight of seed, which calculates to 2.5 g dichlone per kg of seed.                          
                            
                                
                                    1
                                
                                
                                    32
                                
                            
                        
                    % to 1% weight of seed is further disclosed, which calculates to about 0.3 g dichlone per kg of seed to 10 g dichlone per kg of seed (column 1, lines 21-46).  
The article by Ghadirnezhad et al. is cited to establish that rice is known to grow in temperatures between 25° C and 35° C (page 1, left column), and rice grown in “normal temperature of 32° C” had higher yield than rice grown under cold temperature stress (pages 2-3, see Table 3 in particular).   
The cited prior art references do not explicitly disclose all of the claim-recited method invention features in a single prior art reference, but the references taken as a whole are amply suggestive of the claimed invention and render the claimed invention obvious.  Claim 21 is included here as selection of the compounds of claim 21 is not required.  
Claimed features: method for reducing rice quality loss, inducing heat shock protein expression in the treated plant, including plant capable of growing in a high temperature environment exceeding 25° C

The cited prior art references do not specifically disclose reducing rice quality 
loss or inducing heat shock protein expression in the treated plant.  However, dichlone is a known agricultural fungicide and disclosed to be used in rice, so it would have been expected that rice quality loss would have been reduced.  
Application of dichlone to rice plants, as suggested by the combined teachings of the prior art, would necessarily have the same effect as Applicant’s claimed invention because the same dichlone is applied in the claimed invention.  The rice plant does not know why it is treated with dichlone – the rice plant will necessarily respond in the same way, i.e. expression of heat shock protein, because the same exact dichlone is applied to the same plant at a dosage that cannot be distinguished.
The instant claims do not explicitly recite a dosage or applied amount, but the specification discloses 0.001 μM to 1000 mM concentration as a preferred range (paragraph 28).4  0.001 μM to 1000 mM dichlone, based on MW of 227.04, is approximately 0.0000000227% to 22.7%.  The dosage form of the instant invention “may be any of solid formulations and liquid formulations” such as powders, particles, granules, solutions, suspension, or gels, which can be diluted for use (paragraph 27).  Application to the plant, soil (paragraph 27), seedling or seed (paragraphs 41 and 42) is disclosed.    
The prior art similarly discloses a broad range of application amount and application means, including application to the plant or seed.  Walter et al. teach that pyrazole compound and dichlone are combined at a mixing ratio of 2:1 to 1:2 as a “special preference” (paragraph 76), wherein the pyrazole compound is applied to useful plants at 2 to 2000 g/ha, including 100 g/ha, 250 g/ha, 500 g/ha, 800 g/ha, 1000 g/ha, and 1500 g/ha, or the pyrazole compound is applied to seeds of such plants at 0.001 to 50 g per kg of seed and a second fungicide such as dichlone is applied to seeds of such plants at 0.001 to 50 g per kg of seed (paragraph 93).  Thus, the ordinary skilled artisan would have recognized that Walter et al. teach a range for dichlone that is comparable to the pyrazole compound, 2 to 2000 g/ha and 0.001 to 50 g/kg of seed.  
There is nothing in the instant disclosure that would indicate that the inventive application amount that induces heat shock protein expression in the treated plant is distinguishable from the prior art application amount.  The 0.0000000227% to 22.7% concentration range for dichlone, as calculated from the instant specification, is extremely broad and would encompass the prior art concentration range.  Walter et al. teach 5-70 wt% for concentrates, 0.01 to 20 wt% for use formulations, preferably 0.01 to 5 wt%.  Although the specification fails to disclose actual amount per acre or hectare, the prior art suggests 2 to 2000 g/ha and 0.001 to 50 g/kg of seed.  There is no evidence that the application amounts of the instant invention is distinguishable from those of the prior art.   
Relevant to application amount, it is noted that the instant claims are readable on treating seeds, because “applying to a rice plant” or “applying … to a plant capable of growing in a high temperature environment exceeding 25° C” does not exclude applying to rice seed.  In fact, the specification discloses treating the plant, its root, the soil, or seeds (paragraphs 27, 41 and 42), and the article by Ghadirnezhad et al. is evidence that rice is a plant capable of growing in a temperature exceeding 25° C.  In the absence of specification disclosure as to seed application amount for the claimed invention, it is presumed that the prior art seed application amount of 0.001 to 50 g of dichlone per kg of seed would necessarily induce the heat shock protein expression in the treated plant, as claimed.  
It is well established that “[m]ere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.”  In re Baxter Travenol Labs, 21 USPQ2d 1281, 1285 (Fed. Cir. 1991).  In Baxter, the court held that even when the prior art did not expressly disclose hemolysis-suppression feature or property of a blood bag plasticizer, such unrecognized feature or property is insufficient for rebutting a prima facie case of obviousness over a prior art blood bag that utilized the same plasticizer.  Id.  See also Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Int. 1985) (“The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious”).  In In re May, 197 USPQ 601 (CCPA 1978), an obvious rejection of method claims 1 and 6 under 35 USC 103 was affirmed, wherein the prior art did not disclose the claimed “morphine antagonistic activity without producing physical dependence in animals” but did   disclose the same compound for the same subject at a dosage that was not distinguishable.  Id. at 602-603, 607.  In the present fact situation, the prior art discloses the application of the same exact agent, dichlone, to treat the same subject, rice plant, at an application amount that is not distinguishable from the inventive application amount.  Consequently, the same result as claimed herein would necessarily have been obtained by practicing the prior art application of dichlone to a rice plant.  
Claim 11: the compound is sprayed at the time including a boot stage or a 
heading stage

Timing of dichlone application to include a boot stage or a heading stage would have been obvious to the ordinary skilled artisan, because he/she would have recognized that delaying fungicidal application after the heading stage would lead to significant yield and milling losses (Groth).
Claims 22-23: stress is at least one stress such as high temperature stress, osmotic stress, light stress   

As noted on pages 3-4 of this Office action, “the stress” feature of these claims  

lacks antecedent basis, which renders the scope of these claims indefinite.  To the extent that the claims may read on rendering the treated plant more tolerant of the claim-recited stress, the Examiner maintains the same position regarding the inducement of heat shock protein expression.  The prior art teaches the application of the same dichlone to the same plant at an application amount that cannot be distinguished.  Under these facts, the same result would have been obtained by following the teachings suggested by the prior art.   
Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, because every element of the invention and the claimed invention as a whole have been fairly disclosed or suggested by the teachings of the cited references.
  Applicant’s arguments relative hereto, filed on 10/20/2021, have been given due consideration to the extent that they are applicable to this new ground of rejection, but they were deemed unpersuasive.  
Applicant argues that the prior art dichlone is a fungicide, so it acts on the fungi residing on the plant, whereas the dichlone of the instant claims acts on the plant itself.  This is a most unpersuasive argument.  Dichlone is a well-known fungicide for treatment of plants; and Walter et al. disclose application to plants, soil or seeds, and ter Horst discloses fungicidal, seed protectant, and plant growth stimulant effect.  Therefore, it is impossible that dichlone applied to plants, soil or seeds would only act on fungi but not the plant.  
Applicant also argues that the cited references do not teach or suggest induction of a plant heat shock protein expression.  The Examiner’s position regarding this claim feature was fully set forth previously in this ground of rejection at pages 22-25, and the rationale provided there is sufficient to rebut Applicant’s argument.  
Applicant further argues that there is no motivation for a skilled artisan to take the disclosure of the cited prior art references and create the method of the instant claims.  Applicant adds that the Examiner has failed to provide a motivation or underlying reason why a skilled artisan would look at “this disparate collection of patents[,] documents and publications and produce the compound of claim 1.”  The Examiner cannot agree.   
The Agrochemicals Handbook clearly teaches dichlone as a well-known agricultural fungicide, but details of suitable crop for application, formulations, application method, and application timing are not provided.  Because Walter et al. and ter Horst provide such details for dichlone, there would have been sufficient motivation to combine.  Additional motivation to combine Groth and Ghadirnezhad et al. arises from their teachings of rice fungicide application timing and suitable rice cultivation temperatures, respectively.  Late fungicide application and inadequate temperatures can result in yield loss, so the ordinary skilled artisan would have looked to Groth and Ghadirnezhad et al. for applying fungicides to cultivated rice.  
 For these reasons, Applicant’s arguments are found unpersuasive, and this ground of rejection is deemed proper.  
In summary, all claims are rejected.  No claim is allowed.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN PAK whose telephone number is (571)272-0620.  The Examiner can normally be reached on Monday to Friday from 8:30 AM to 5 PM.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's SPE, Fereydoun Sajjadi, can be reached on (571)272-3311.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/JOHN PAK/Primary Examiner, Art Unit 1699                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claim 4 recites acetylshikonin, for example, which is encompassed by the formula of claim 1.  So claim 4 can be examined with the elected invention Group I to the extent that it reads on the expanded elected species.  
        2 The specification filed on 11/6/2019.  
        3 It is noted for the record that the previous obviousness-based ground of rejection of all pending claims under 35 USC 103 is now set forth as two different grounds of rejection, one directed to composition claims and one directed to method claims.  The amendment of the claims, including recitation of “thereby inducing heat shock protein expression” and/or “plant capable of growing in high temperature environment exceeding 25°C” in the method claims, necessitated this change.  
        4 Note, the concentration itself is not the same thing as the dosage. The concentration of a solution does not provide information as to how much of it was applied to the plant.